DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of continuation of 14748221, filed 06/23/2015 ,now U.S. Patent #10686487.
​
Information Disclosure Statement
The examiner acknowledges that no information disclosure statement(s) (IDS) has been submitted.
Argument 1: The applicant argues that Tang does not teach each of the TR modules 12 in the array includes its own power amplifier (PA), as the TR modules in Applicant’s claimed “multi-purpose phased array” clearly do. Instead Tang teaches that sub-arrays 17, 18 receive RF power from two off-module (i.e. external) PAs 22, 23.  
Response 1: The examiner disagrees. Claim 1 does not claim that each TR module “includes its own power amplifier”, rather claim 1 recites “each TR module including a transmit path including a power amplifier (PA)”, which is disclosed by Tang (claim 10: a plurality of T/R switches having a transmit state and a receive state, said switches being coupled to said antenna elements, to said phase shifters, and to said receive paths such that in the receive state…in the transmit state, said antenna elements are coupled directly to a high-power transmitter amplifier via a phase shifter and a duplexer).
Argument 2: The applicant argues that unlike the TR modules in Applicant's Claim 1, the Tang TR modules 12 do not have "separate and distinct" transmit and receive paths.
Response 2: The examiner disagrees. Tang disclose TR modules with have separate and distinct transmit and receive paths.  Tang discloses that in operation in the receive mode as illustrated in FIG. 1, the DPDT switch 13 switches the received signals from each element 11 to its limiter 14 and low noise amplifier 15. The amplified received signal then goes back through the DPDT switch 13 to the phase shifter 16 and then through one of the duplexers 20, 21 to the receive terminal 24…at this point the received signals are combined to form the required receive beam, whereas, in the transmit mode, the DPDT switch 13 is switched to the transmit position and the transmit signal from each of the high power amplifiers 22, 23 goes to the transmit port of the first and second duplexers 20, 21 and out the antenna port to the first and second subarrays 17, 18…the transmit signal from the duplexers 20, 21 goes through the phase shifter 16 to the DPDT switch 13 and out to the radiating element 11 (col 2 line 44- col 2 line 59). Therefore, DPDT switch separates the transmit and receive path in Tang distinctively.

Argument 3: The applicant argues that unlike the phased array claimed in Applicant's Claim 1, each of the TR modules 12 in the Tang apparatus does not include a "receive-path switch" that is configured entirely in the TR module's receive path. The Tang modules 12 do have switches, specifically, DPDT switches 13. However, the DPDT switch 13 in each TR module is not configured in a receive path that is "separate and distinct from" the transmit path, in other words, do not have a receive-path switch that is configured entirely in the receive path. Instead, the DPDT switches 13 are configured at the antenna elements 11 and 14.
Response 3: The examiner disagrees. Claim 1 recites that receive path is separate an distinct form the transmit path and the receive-path includes a receive-path switch. The claim is broad and does not claim that the switch is dedicated for the receive path and not connected to the transmit path.

Argument 4: The applicant argues that the Tang TR modules 12, neither of the two off-module PAs 22, 23 in the Tang phased array has "an output terminal that remains directly and electrically coupled to the antenna element during all times said each TR module is transmitting and all times said each TR module is receiving," as required by Applicant's Claim 1.
Response 4: The examiner disagrees. transmit path including a power amplifier (PA) having an output terminal that remains electrically coupled to the antenna element during all times said each TR module is transmitting and all times said each TR module is receiving. Tang discloses that a plurality of T/R switches having a transmit state and a receive state, said switches being coupled to said antenna elements, to said phase shifters, and to said receive paths such that in the receive state, said antenna elements are coupled to said receive terminal via a receive path, a phase shifter and a duplexer, and in the transmit state, said antenna elements are coupled directly to a high-power transmitter amplifier via a phase shifter and a duplexer (claim 10). Antenna is connected to the transmit path at all time while transmitting, antenna is also connected to the receive path at all time while receiving.
Cancellation of Claims 11-32 has been acknowledged.
Amendment to Claim 1 has been acknowledged.
Addition of new claims 33-64 has been acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 5,027,125).
Regarding Claim 1, Tang (‘125) anticipates “a multi-purpose phased array (col 2 lines 8-18: Fig. 1: phased array antenna), comprising: 
a plurality of transmit-receive (TR) modules (Fig. 1; Fig. 2), each TR module including: 
an antenna element (Fig. 1-2: antenna element 11); 
transmit path including a power amplifier (PA) having an output terminal that remains electrically coupled to the antenna element during all times said each TR module is transmitting and all times said each TR module is receiving (claim 10: a plurality of T/R switches having a transmit state and a receive state, said switches being coupled to said antenna elements, to said phase shifters, and to said receive paths such that in the receive state, said antenna elements are coupled to said receive terminal via a receive path, a phase shifter and a duplexer, and in the transmit state, said antenna elements are coupled directly to a high-power transmitter amplifier via a phase shifter and a duplexer); and 
a receive path, separate and distinct from the transmit path, including a receive-path switch that controls whether the receive path is electrically coupled to or electrically isolated from the antenna element (col 2 line 44- col 2 line 59: In operation in the receive mode as illustrated in FIG. 1, the DPDT switch 13 switches the received signals from each element 11 to its limiter 14 and low noise amplifier 15…the amplified received signal then goes back through the DPDT switch 13 to the phase shifter 16 and then through one of the duplexers 20, 21 to the receive terminal 24…at this point the received signals are combined to form the required receive beam…in the transmit mode, the DPDT switch 13 is switched to the transmit position and the transmit signal from each of the high power amplifiers 22, 23 goes to the transmit port of the first and second duplexers 20, 21 and out the antenna port to the first and second subarrays 17, 18…the transmit signal from the duplexers 20, 21 goes through the phase shifter 16 to the DPDT switch 13 and out to the radiating element 11).
Regarding Claim 9, which is dependent on independent claim 1, Tang (‘125) anticipates the multi-purpose phased array of claim 1. Tang (‘125) further anticipates “each of the TR modules does not include a circulator or a duplexer (Fig. 1)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Pitts et al. (US 9,977,122 B2).
Regarding Claim 2, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the plurality of TR modules is configurable to facilitate radar operations, which involve transmitting radar signals to a remote object or target and receiving reflected radar signals from the remote object or target, and alternately configurable to facilitate communications operations, which involve transmitting information-bearing RF transmit signals to a remote RF communications receiver and receiving information-bearing RF receive signals from a remote RF communications transmitter.”
In the same field of endeavor, Pitts et al. (‘122) relates to antenna arrays, radar systems and communication systems, and more particularly to a multi-function shared aperture array or shared antenna array (col 1 lines 6-9). Pitts et al. (‘122) discloses “the plurality of TR modules is configurable to facilitate radar operations, which involve transmitting radar signals to a remote object or target and receiving reflected radar signals from the remote object or target, and alternately configurable to facilitate communications operations, which involve transmitting information-bearing RF transmit signals to a remote RF communications receiver and receiving information-bearing RF receive signals from a remote RF communications transmitter (col 1 lines 53-64: each antenna tile may include an active phased array aperture for transmitting and receiving radar signals and communications signals…the shared phased array antenna subsystem may also include an interstitial region between adjacent tiles…the shared phased array antenna subsystem may additionally include a distribution network or at least one of electrical power, RF communications and data to the plurality of tiles…the distribution network may reside within the interstitial region between adjacent tiles)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the multi-purpose phased array of Tang (‘125) with the teaching of Pitts et al. (‘122) for using shared phased array antenna subsystem for transmitting and receiving radar signals and communication signals more efficiently (col 1 lines 33-52).
Regarding Claim 3, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the plurality of TR modules includes a first plurality of TR modules configured to facilitate communications operations, which involve transmitting information-bearing RF transmit signals to a remote RF communications receiver and receiving information-bearing RF receive signals from a remote RF communications transmitter, and a second plurality of TR modules configured to facilitate radar operations, which involve transmitting radar signals to a remote object or target and receiving reflected radar signals from the remote object or target.”
In the same field of endeavor, Pitts et al. (‘122) relates to antenna arrays, radar systems and communication systems, and more particularly to a multi-function shared aperture array or shared antenna array (col 1 lines 6-9). Pitts et al. (‘122) discloses “the plurality of TR modules includes a first plurality of TR modules configured to facilitate communications operations, which involve transmitting information-bearing RF transmit signals to a remote RF communications receiver and receiving information-bearing RF receive signals from a remote RF communications transmitter (col 1 lines 33-52: the system may also include an integrated electronics package configured for controlling operation of the shared phased array antenna subsystem…the modulator/demodulator subsystem may also include a communications module that is selectively coupled to the shared phased array antenna subsystem for transmitting and receiving communications signals…the communications module may be configured to transmit and receive communications signals through the shared phased array antenna subsystem), and 
a second plurality of TR modules configured to facilitate radar operations, which involve transmitting radar signals to a remote object or target and receiving reflected radar signals from the remote object or target (col 1 lines 33-52: the system may also include an integrated electronics package configured for controlling operation of the shared phased array antenna subsystem…the integrated electronics package may include a modulator/demodulator subsystem…the modulator/demodulator subsystem may include a radar module that is selectively coupled to the shared phased array antenna subsystem for transmitting and receiving radar signals. The radar module may be configured to transmit and receive radar signals through the shared phased array antenna subsystem)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the the multi-purpose phased array of Tang (‘125) with the teaching of Pitts et al. (‘122) for using shared phased array antenna subsystem for transmitting and receiving radar signals and communication signals more efficiently (col 1 lines 33-52).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Garrec et al. (US 2015/0372649 A1).
Regarding Claim 4, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the plurality of TR modules includes a first set of TR modules configured to facilitate a first radar operation, and a second set of TR modules configured to facilitate a second radar operation.”
in the same filed of endeavor, Garrec et al. (‘649) describes phased array antenna used in radar telecommunications to detect multiple targets (para 34). Garrec et al. (‘649) teaches “the plurality of TR modules includes a first set of TR modules configured to facilitate a first radar operation, and a second set of TR modules configured to facilitate a second radar operation (paragraph 34: In radar or in telecommunication, an electronically scanned antenna is used to direct the antenna beam in a given direction using signal phasing. A phased array antenna is a group of elementary antennas fed with signals the phase of which is adjusted so as to obtain the desired radiating pattern…generally it is pointing the antenna beam in a given direction…this steering agility can be used to point to multiple targets at the same time (on the scale of target movement). It is also possible to create multiple sub-beams on transmission and/or on reception)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the multi-purpose phased array of Tang (‘125) with the teaching of Garrec et al. (‘649) for more efficient radar detection.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Cohen (US 10,027,354 B2).
Regarding Claim 5, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the plurality of TR modules includes a first set of TR modules configured to operate according to a first communications standard and a second set of TR modules configured to operate according to a second communications standard.”
In the same field of endeavor, Cohen (‘354) describes phase array system (col 1 lines 35-36, Fig. 2); digital control component 102 can process one or more data signals with the processor 104 to process and communicate via the phased array system 200… the processor chains 108 can include a plurality of transceiver, transmitter, or receiver chains that correspond to one or more antenna elements 210a-210f…the processor chains 108 can include various processing components for processing a signal with a relative, corresponding phase to the particular processing chain…the processing chains 108 can include one or processing components, filters, signal shaping elements, digital-to-analog converters, analog-to-digital converters, receiver circuit elements, transmitter elements, couplers, switches, other signal processing components, or the like (col 4 lines 9-22). Cohen (‘354) teaches “the plurality of TR modules includes a first set of TR modules configured to operate according to a first communications standard and a second set of TR modules configured to operate according to a second communications standard (col 14 line 29- col 15 line 33: the digital control component 102 can process one or more data signals with the processor 104 (e.g., a baseband processor or the like) to process and communicate via the phase array system 200…the processor chains 108 can include a plurality of transceiver, transmitter, or receiver chains that correspond to one or more antenna elements 210a-210f…the processor chains 108 can include various processing components for processing a signal with a relative, corresponding phase to the particular processing chain…the processing chains 108 can include one or processing components, filters, signal shaping elements, digital-to-analog converters, analog-to-digital converters, receiver circuit elements, transmitter elements, couplers, switches, other signal processing components, or the like)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the the multi-purpose phased array of Tang (‘125) with the teaching of Garrec et al. (‘649) for more efficient shared communication.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Chang (US 2012/0140780 A1).
Regarding Claim 6, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the plurality of TR modules includes a first set of TR modules configured to facilitate frequency-division communications, and a second set of TR modules configured to facilitate time-division communications.”
Chang (‘780), in the same field of endeavor, describes phase array configuration (para 109). Chang (‘780) teaches “the plurality of TR modules includes a first set of TR modules configured to facilitate frequency-division communications, and a second set of TR modules configured to facilitate time-division communications (claim 3: performing a time division multiplex (TDM) transformation to subdivide an input data stream with a data rate of R samples per second into M data sub-streams with a data rate of R/M samples per second, wherein N&gt;M&gt;1, wherein the M outputs of the TDM transformation are connected to the N input ports of the WFM transformation, wherein the remaining N-M are reserved for probing signal streams, wherein said probing signal streams are of known value to the mother earth segment and the deep space spacecraft segment, labeling the N WFM data streams in the N-dimensional WFM domain via a multiplexing technique selected from a group comprising of: code division multiplex (CDM) encoding the N WFM data streams in the N-dimensional WFM domain with N orthogonal codes, wherein a code is uniquely assigned to one of the N output ports of the N-to-N WFM transformation; frequency division multiplex (FDM) transformation of the N WFM data streams in the N-dimensional WFM domain with N frequency slots wherein a frequency slot is uniquely assigned to one of the N output ports of the N-to-N WFM transformation).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the multi-purpose phased array of Tang (‘125) with the teaching of Chang (‘780) for accommodating varying communication standards more effectively.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Rofougaran et al. (US 9,569,003 B2).
Regarding Claim 7, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the plurality of TR modules is operable to facilitate frequency-division duplexing over multiple transmit (TX) and receive (RX) bands.”
Rofougaran et al. (‘003), in the same field of endeavor uses phased array antenna (col 9 lines 15-23). Rofougaran et al. (‘003) teaches “the plurality of TR modules is operable to facilitate frequency-division duplexing over multiple transmit (TX) and receive (RX) bands (col 7 lines 39-60: the RF link may be divided into multiple frequency bands…as an example, the frequency spectrum of the RF link is divided into three frequency bands: one for address and/or control information, a second for data, and a third for clock signals..in addition, power may be communicated via the RF link to the multimode RF units at DC or at a low AC frequency (e.g., 60 Hz). Each of the frequency bands may be divided into a plurality of channels and may utilize one or more of a variety of multiplexing access protocols (e.g., time division multiple access, frequency division multiple access, code division multiple access (CDMA) orthogonal frequency division multiplexing, etc.) to carry data)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the multi-purpose phased array of Tang (‘125) with the teaching of Rofougaran et al. (‘003) for more efficient communication with reduced interference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Ott et al. (US 4,368,469).
Regarding Claim 8, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the receive path in each of the TR modules includes a bandpass filter (BPF) that is dynamically tunable over multiple receive frequency bands.”
Ott et al. (‘469) describes antenna arrays or subarrays in transmission/reception col 5 lines 13-35). Ott et al. (‘469) teaches “the receive path in each of the TR modules includes a bandpass filter (BPF) that is dynamically tunable over multiple receive frequency bands. (col 4 lines 20-34: the filtering includes conventional bandpass filters for tuning a narrow pass band to selectively receive the radiated waves and for filtering out the unwanted frequencies after mixing).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the multi-purpose phased array of Tang (‘125) with the teaching of Ott et al. (‘469) for more efficient communication with reduced interference.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 5,027,125), and further in view of Robinson et al. (US 2010/0277233 A1).
Regarding Claim 10, which is dependent on independent claim 1, Tang (‘125) discloses the multi-purpose phased array of claim 1. However, Tang (‘125) does not explicitly disclose “the multi-purpose phased array has a decade-bandwidth capability and the PA in each TR module has a total amplifier efficiency (TAE) of 50% or greater over the entire decade bandwidth.”
In the same field of endeavor, Robinson et al. (‘233) describes phased array radar (para 20). Robinson et al. (‘233) teaches “the multi-purpose phased array has a decade-bandwidth capability and the PA in each TR module has a total amplifier efficiency (TAE) of 50% or greater over the entire decade bandwidth (paragraph 36: particularly suitable for operation with phased radar and EW arrays…by using the high breakdown voltage and high frequency capabilities of Gallium Nitride FETs, one can obtain extremely broadband power amplification extending into W-band frequencies; paragraph 37: there is an increased performance improvement in regard to operating frequency bandwidth, efficiency and power increase…the low capacitance between gate and source electrode and high power density of the Gallium Nitride transistors allows finer distribution of power by distributing the capacitance in smaller sections…this enables the distributed amplifier architecture to operate with a larger number of sections before the point of limited gain bandwidth is reached…a larger number of sections allows wider bandwidth than existing state-of-the-art amplifiers…the higher operating voltage of Gallium Nitride based semiconductors allows high power at higher impedance…this is very beneficial to the distributed architecture where the power combining is serial in nature, with the last device seeing more power contribution than the preceding devices…all these characteristics enhance the performance of phased-array radar systems and other systems requiring high frequency, high power operation…greater than decade band performance (2-24 GHz) can be attained at high power levels).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the multi-purpose phased array of Tang (‘125) with the teaching of Robinson et al. (‘233) to enhance the performance of phased array radar (para 20).

Allowable Subject Matter
Claims 33-58 are allowed.
Allowable subject matter of claim 33:
“a transmit (TX) path including a power amplifier (PA), an antenna port directly and permanently coupled to an output terminal of the PA, and a receive (RX) path including a receive-path switch that selectively couples the RX path to the antenna port; closing the receive-path switches in the plurality of TR modules to electrically couple the RX paths of the plurality of TR modules to the plurality of antenna ports; and while the output terminals of the plurality of PAs remain directly and permanently coupled to the plurality of antenna ports and the receive-path switches are closed, receiving a first radio frequency (RF) signal at a plurality of antenna elements connected to the plurality of antenna ports.”
The closest prior art found to be:
Tang (US 5,027,125) discloses a plurality of T/R switches having a transmit state and a receive state, said switches being coupled to said antenna elements, to said phase shifters, and to said receive paths such that in the receive state, said antenna elements are coupled to said receive terminal via a receive path, a phase shifter and a duplexer, and in the transmit state, said antenna elements are coupled directly to a high-power transmitter amplifier via a phase shifter and a duplexer (claim 10); in operation in the receive mode as illustrated in FIG. 1, the DPDT switch 13 switches the received signals from each element 11 to its limiter 14 and low noise amplifier 15…the amplified received signal then goes back through the DPDT switch 13 to the phase shifter 16 and then through one of the duplexers 20, 21 to the receive terminal 24…at this point the received signals are combined to form the required receive beam…in the transmit mode, the DPDT switch 13 is switched to the transmit position and the transmit signal from each of the high power amplifiers 22, 23 goes to the transmit port of the first and second duplexers 20, 21 and out the antenna port to the first and second subarrays 17, 18…the transmit signal from the duplexers 20, 21 goes through the phase shifter 16 to the DPDT switch 13 and out to the radiating element 11 (col 2 line 44- col 2 line 59).
Claims 59-64 are allowed.
Allowable subject matter of claim 59:
Allowable subject matter of claim 59:
“a transmit (TX) path including a power amplifier (PA), an antenna port directly and permanently coupled to an output terminal of the PA, and receive (RX) path including a receive-path switch that selectively couples the RX path to the antenna port; and plurality of spatially separated but proximate antenna elements connected to the antenna ports of the plurality of TR modules, wherein the TR modules do not include a duplexer or a circulator and the multi- purpose phased array is operable to perform both half-duplex and full-duplex operations under the control and operation of the receive-path switches.”
The closest prior art found to be:
Tang (US 5,027,125) discloses a plurality of T/R switches having a transmit state and a receive state, said switches being coupled to said antenna elements, to said phase shifters, and to said receive paths such that in the receive state, said antenna elements are coupled to said receive terminal via a receive path, a phase shifter and a duplexer, and in the transmit state, said antenna elements are coupled directly to a high-power transmitter amplifier via a phase shifter and a duplexer (claim 10); in operation in the receive mode as illustrated in FIG. 1, the DPDT switch 13 switches the received signals from each element 11 to its limiter 14 and low noise amplifier 15…the amplified received signal then goes back through the DPDT switch 13 to the phase shifter 16 and then through one of the duplexers 20, 21 to the receive terminal 24…at this point the received signals are combined to form the required receive beam…in the transmit mode, the DPDT switch 13 is switched to the transmit position and the transmit signal from each of the high power amplifiers 22, 23 goes to the transmit port of the first and second duplexers 20, 21 and out the antenna port to the first and second subarrays 17, 18…the transmit signal from the duplexers 20, 21 goes through the phase shifter 16 to the DPDT switch 13 and out to the radiating element 11 (col 2 line 44- col 2 line 59).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ainspan et al. (US 2015/0362583 A1) describes millimeter-wave transmitters and receivers, and more particularly, to phased array millimeter-wave transceivers (para 3, 9, Figs 1-2, 7-8).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648